DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “a first hydroxy-functional resin” and “a second hydroxy-functional resin”.  Are the first and second hydroxyl-functional resins the same or different?
5.    Claims 2-15 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.

Allowable Subject Matter

6.	Claims 1-15 will be allowed when the above rejection is overcome.

The present claims are allowed over the closest references: Flosbach et al. (US 2014/0364542).
Flosbach et al. disclose a clear coat coating composition with a resin solids content comprising a hydroxyl-functional binder component and a crosslinker component, wherein the hydroxyl-functional binder component comprises at least one hydroxyl-functional urethane component (claim 1).
	Thus, Flosbach et al. do not teach or fairly suggest the claimed double coating comprising a substrate, a first layer comprising a first hydroxyl-functional resin, an aminoplast resin, at least one non-polar catalyst and a solvent, and a second layer comprising a second hydroxyl-functional resin, a second crosslinking agent, at least one polar catalyst and an organic solvent.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762